Citation Nr: 0906117	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Hepatitis C Virus 
(HCV).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1968 to 
June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which, in relevant part, denied the Veteran's 
claims for service connection for HCV and post-traumatic 
stress disorder (PTSD).  Subsequently, the RO in St. Paul, 
Minnesota, assumed jurisdiction.  The Veteran initially 
appealed both claims, but in January 2009 correspondence he 
withdrew his appeal for PTSD.  So it is no longer at issue.  
See 38 C.F.R. § 20.204 (2008).  

In October 2008 the Board requested an expert medical opinion 
from the Veterans Health Administration (VHA).  38 C.F.R. § 
20.901(a) (2008).  The opinion, received in November 2008, 
has been associated with the other evidence in the claims 
file for consideration.  As required by statute and 
regulation, the Board provided the Veteran and his 
representative copies of this opinion and gave them time to 
respond to it with additional evidence or argument.  
See 38 C.F.R. § 20.903 (2008).  In January 2009, in response, 
the Veteran's representative indicated they had no further 
information or evidence to submit and wanted to proceed with 
adjudication of the claim.  Thus, this case is ready for 
appellate consideration.


FINDING OF FACT

The most probative medical evidence of record, including the 
recently obtained VHA infectious disease specialist's 
opinion, indicates the Veteran's HCV is unlikely related to 
his military service.




CONCLUSION OF LAW

The Veteran's HCV was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in July 2005, 
the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consider, as well, that the RO issued that 
VCAA notice letter prior to initially adjudicating his claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  It equally deserves 
mentioning that the August 2006 statement of the case (SOC) 
also informed the Veteran of the downstream disability rating 
and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

And since providing the additional VCAA notice in the August 
2006 SOC, the RO has gone back and readjudicated the 
Veteran's claim in the February 2007 supplemental statement 
of the case (SSOC), including considering any additional 
evidence received in response to that additional notice.  
This is important to point out because if, as here, the 
notice provided prior to the initial adjudication was 


inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

So, here, even if there arguably is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the Veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by a service organization, Vietnam Veterans of 
America, and his representative is presumably knowledgeable 
as to the requirements for establishing service connection 
for hepatitis C.

As for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and VA medical records; and the 
Board recently obtained a VHA expert opinion regarding the 
etiology of his HCV, the dispositive issue in his claim.  
Furthermore, the Veteran recently indicated in a January 2009 
letter that he has no further evidence to submit.  Thus, as 
there is no indication or allegation that any additional 
evidence remains outstanding, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection for HCV

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).  Here, the Veteran's VA medical 
records confirm that he has HCV.  See, e.g., his June 2006 VA 
Progress Notes.  Thus, there is no disputing he has this 
claimed condition; rather, the determinative issue is whether 
it is somehow attributable to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts there are HCV risk 
factors associated with his military service, particularly 
his exposure to others' blood while carrying wounded soldiers 
and dead bodies during combat, two episodes of sexual 
activity on R & R -one in Japan and one in Thailand, and in-
service medical treatment.  He denies having had any blood 
transfusions, tattoos, or sharing toothbrushes while in 
service or after service.  However, he also acknowledges that 
he has post-service risk factors, specifically his using THC, 
taking "pills," and using intranasal cocaine in 1974 and 
1975, as well as two instances of using intravenous heroin 
and engaging in sexual activity with a friend and a 
hitchhiker during one week in 1975.  

There must be competent medical nexus evidence of an 
etiological link between the Veteran's risk factors in 
service (assuming they occurred) and his current HCV.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  And if, 
instead, it is determined the additional risk factors since 
service are more likely the cause, his claim must be denied.



The Veteran's VA medical records include an August 2005 VA GI 
Clinic Nurse Specialist's (CNP) notes of a follow-up examination 
relating to the Veteran's HCV.  In these notes, the CNP recounts 
the Veteran's medical history and active problems, as well as 
details his physical examination and lab reports.  In assessment, 
the CNP provides that the Veteran is "57 y.o. with HCV most 
likely infected 35 years ago while in the military."  However, 
that next month, this same CNP wrote a letter discussing only the 
Veteran's in-service exposure to others' blood in combat and 
post-service intravenous drug use as risk factors and opining 
that "it is far more likely than not that he was first infected 
with [HCV] between 1968 and the 1970's."  This opinion fails to 
make a distinction between an in-service infection and a post-
service one, as the time period mentioned is neither exclusively 
in-service nor post-service, and appears to qualify her prior 
statement, expressing less certainty of when the Veteran likely 
became infected.  

The Veteran's claims file also contains a November 2005 VA C&P 
Exam report authored by a VA physician.  In discussing the 
Veteran's HCV, the VA physician noted the Veteran's post-service 
intravenous heroin usage and sexual activity, as well as his 
post-service non-intravenous drug use of THC and pills.  He noted 
the Veteran's in-service sexual activity, but failed to mention 
his in-service exposure to others' blood as another potential 
risk factor.   Nevertheless, he related the Veteran's HCV 
infection to the Veteran's time "after service."  Subsequently, 
however, in December 2005, this VA physician provided a 
supplemental written statement that the Veteran's drug use and 
sexual activity is the more likely source of his HCV exposure 
and, furthermore, that the Veteran's HCV is not related to his 
military service.  However, while the Veteran's drug use occurred 
after his military service, he engaged in sexual activity both 
while in service and after service.

In June 2006, VA sought another etiology opinion from a VA 
physician regarding the etiology of the Veteran's HCV.  In his 
opinion letter, however, this physician provided a verbatim 
recitation of part of the CNP's September 2005 letter, 
specifically reciting that the Veteran's risk factors include 
blood exposure in combat and the use of intravenous drugs on two 
occasions in the 1970s.  However, he expressed no agreement or 
disagreement with the CNP's opinion, nor did he offer his own 
opinion as to whether the Veteran's HCV is related to his 
military service.  

While the Board may not reject a medical opinion based on its 
own unsubstantiated medical conclusions, see Obert v. Brown, 
5 Vet. App. 30, 33 (1993), the Board does have the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part, that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches," and that "[a]s is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).   A physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors 
in assessing the probative value of a medical opinion.  
Prejean v. West, 13 Vet. 444, 448-499 (2000).  And medical 
evidence that is speculative, general or inconclusive in 
nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

And so, given the nature of the opinions of record, the Board, in 
October 2008, on its initiative and pursuant to VA regulation, 
requested an expert opinion from the VHA as to the likelihood 
that the Veteran's current diagnosis of HCV is etiologically 
related to his military service, specifically noting his in-
service and post-service risk factors of record.

Upon reviewing the Veteran's medical records, the VHA infectious 
disease specialist concluded in November 2008 that the Veteran's 
HCV is more likely related to his intravenous drug use, as this 
confers the highest risk of transmission of HCV among his risk 
factors.  The specialist further provided that the Veteran's 
intravenous drug use poses a much higher risk than his in-service 
exposure to others' blood, and that, while unprotected sexual 
activity in Thailand and Japan conveys an increased risk, 
sexual activity, in and of itself, does not significantly 
increase the risk of HCV infection.  


The specialist further indicated the Veteran's medical treatment 
for malaria, dysentery and "immersion foot" do not create 
significant transmission risk for HCV, absent a blood transfusion 
- which the Veteran denies having had.  Therefore, the 
specialist opined that "the etiology of [the Veteran's HCV] is 
UNLIKELY related to his military service."

Although the CNP's August 2005 statement that the Veteran was 
most likely infected with HCV while in service is supportive 
of the claim, the Board's decision to instead favor the 
medical expert's opinion of the VHA specialist may satisfy 
the statutory requirement of an adequate statement of reasons 
and bases where, as here, the expert has fairly considered 
the material evidence appearing to support the Veteran's 
position.  See Wray v. Brown, 7 Vet. App. 488 (1995).  
Therefore, the Board finds the unfavorable opinions more 
probative than the evidence to the contrary.  And since the 
preponderance of the evidence is against the claim, 
the evidence is not so evenly balanced as to warrant 
application of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for HCV is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


